Citation Nr: 1619087	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-39 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include varicose veins and neuropathy of the right lower extremity.  

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Veteran seeks service connection for a right leg disability, including varicose veins and neuropathy of the right lower extremity, a left leg disability and right ankle disability, which he asserts were incurred during service, or, alternatively, result from being kicked in the right leg and right ankle by a superior officer during service.  

In compliance with the January 2015 and September 2015 Board remands, the VA examiner who conducted both the March 2015 and November 2015 orthopedic examinations provided a medical opinion in the November 2015 examination report regarding whether the Veteran's right leg, left leg and right ankle disabilities, variously diagnosed as osteoarthritis, degenerative joint disease, varicose veins and neuropathy of the right lower extremity during the course of the appeal were etiologically related to his service or any incident therein.  However, the opinion did not substantially comply with the remand instructions, as the examiner did not address the Veteran's relevant history of having been repeatedly kicked in the right leg and ankle by a superior officer during active duty.  Nor did the examiner provide an adequate rationale for the opinion.  In this regard, the opinion was based on a lack of objective clinical evidence of treatment for right and left leg and right ankle complaints in service or for many years after service.  However, the examiner did not acknowledge or comment on the Veteran's reported history of being kicked during service, which he contends caused his current bilateral leg and right ankle symptomatology in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another opinion should be obtained on remand.  

Accordingly, the case is remanded for the following action:

1.  An addendum to the November 2015 VA examination must be obtained from the same examiner or another qualified examiner, if that examiner is not available.  The electronic claims file must be made available to and reviewed by the examiner.  An examination of the Veteran must only be conducted if the examiner so requires.  Based on a review of the electronic claims file, the examiner must opine as to whether any current right leg disability, including varicose veins and neuropathy of the right lower extremity, left leg disability, and/or right ankle disability is related to the Veteran's history of having been repeatedly kicked in the right leg and ankle by a superior officer during active duty.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

